Citation Nr: 1022064	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that determined that new and material evidence to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) had not been submitted. 

The appeal was remanded in August 2009 for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities that are 
reasonably raised by the record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Accordingly, the Board finds that the 
Veteran's claim is most appropriately characterized as 
reflected on the title page of this decision.


FINDINGS OF FACT

1.  An April 2003 decision declined to reopen the previously 
denied claim of service connection for PTSD and the Veteran 
did not appeal that decision.

2.  The evidence received since the April 2003 RO decision is 
new in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for service connection.

3.  The record does not contain competent medical evidence 
establishing a diagnosis of PTSD based on an in-service 
traumatic event, or stressor; a psychiatric disorder, to 
include PTSD, was not documented during service, nor was a 
psychosis shown within one year of separation from service; 
and the weight of the competent medical evidence is against a 
nexus between the post- service diagnosis of a psychiatric 
disorder and service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2009).

2.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2003, May 2005, August 
2005, September 2005, and September 2007; rating decisions in 
June 2003 and December 2005; statements of the case in 
December 2003 and March 2005; and supplemental statements of 
the case in April 2005, August 2005, November 2005, March 
2009, and March 2010.  Those documents discussed specific 
evidence, particular legal requirements applicable to the 
claim, evidence considered, pertinent laws and regulations, 
and reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect of 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by 
the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the March 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Additionally, Pursuant 
to the August 2009 Board remand, records from the Social 
Security Administration (SSA) were requested.  In December 
2009 the SSA indicated that the Veteran's medical records 
were unavailable.  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA's 
duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  In this case, a 
VA medical opinion was obtained.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was 
harmless).  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left hand injury is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

An April 2003 RO decision declined to reopen the previously 
denied claim of service connection for PTSD.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The April 
2003 RO decision became final because it was not appealed.

The June 2003 rating decision on appeal denied the Veteran's 
application to reopen the claim of service connection for 
PTSD.  However, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The application to reopen this claim was 
received in April 2003.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in April 2003 consisted of the Veteran's service 
medical records, VA and private post-service treatment 
records that contained multiple psychiatric diagnoses, to 
include PTSD, testimony from the appellant and his mother, VA 
examination reports that did not report a diagnosis of PTSD, 
and the Veteran's statements.  The RO found that the Veteran 
had failed to submit new and material evidence of a clinical 
diagnosis of PTSD that met the DSM-IV criteria and there was 
insufficient evidence to establish the occurrence of a 
stressor.  Therefore, the RO decision declined to reopen the 
previously denied claim of service connection for PTSD.  

Newly received evidence includes VA clinical treatment 
records that, by history provided by the Veteran, show a 
diagnosis of and treatment for a psychiatric disorder, to 
include PTSD, since 1966; VA psychiatric medical records for 
treatment received 1979; service personnel records which show 
the Veteran was issued an Article 15 in January 1967 for 
hitting a fellow serviceman; a March 2009 VA examination, 
and; statements from the Veteran regarding an additional 
stressor involving sexual trauma in service.  

The Board finds that the VA clinical treatment records that 
document a diagnosis and treatment for a psychiatric 
disorder, to include PTSD, since 1966, along with the 
Veteran's report of in-service sexual trauma, service 
personnel file, and records showing treatment for a 
psychiatric disorder in 1979, are sufficient to reopen the 
claim.  The newly received evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relate to an unestablished fact necessary to 
substantiate the claim, and together with previously 
considered evidence of record, raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
To that extent only, the claim is allowed.

Service Connection

The Veteran contends that he is entitled to service 
connection for a psychiatric disorder.  He claims that he 
developed PTSD secondary to his military service.  He has 
variously claimed and denied the following combat and non 
combat in-service stressors; witnessing people killed in 
Vietnam, killing enemy combatant, being attacked and held 
prisoner by the Viet Cong and a woman with a knife, 
witnessing helicopters explode, exposure to chemicals, a head 
injury that caused brain damage and memory loss, coming back 
to life after dying aboard a ship, and being drugged and 
sexually abused by men and/or women. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).  
Service connection may also be established for certain 
chronic diseases manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309 (2009).  Psychoses are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if pre-
existing such service, was aggravated by service.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A Veteran is presumed to be in sound condition when on 
entrance into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2009).

When a condition is properly found to have been pre-existing, 
the presumption of aggravation provides that a pre-existing 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002), 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service, on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2009).

Temporary or intermittent flare-ups of symptoms of a pre- 
existing condition during service does not constitute 
sufficient evidence to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Aggravation, or an increase in disability, in 
service is based upon a worsening of the pre-service 
condition to the extent that a Veteran's average earning 
capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f)(4) (2009).  According to the DSM-IV criteria, the 
traumatic event, or stressor, must involve experiencing, 
witnessing, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
hopelessness, or horror.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

If a PTSD claim is based on in-service personal trauma, 
evidence from sources other than the appellant's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2009).

The Veteran's active service included a tour of duty in 
Vietnam for which he received the Vietnam Service and 
Campaign Medals.  The Veteran's military occupational 
specialty was cargo handler.  He was issued discipline 
pursuant to Article 15 in January 1967, for hitting a fellow 
serviceman in violation of article 93.  He was honorably 
discharged in July 1967.  

Service medical records show a normal psychiatric examination 
on enlistment in June 1964.  At the time, the Veteran 
reported a history of nervous trouble and of brain 
concussion.  The remainder of the Veteran's service medical 
records, to include his July 1967, medical examination for 
service separation, are negative for any complaints or 
findings suggestive of any psychiatric impairment, or a head 
injury.  

Post-service medical records document extensive psychiatric 
treatment, to include multiple hospital admissions, starting 
in 1979.  In November 1979, the Veteran was psychiatrically 
hospitalized for an acute psychotic episode.  Treatment notes 
recorded a variety psychiatric symptoms, to include delusions 
of persecution, grandiose delusions, depression, insomnia, 
drug abuse, and auditory and visual hallucinations.  The 
clinical impressions included schizophrenia, psychosis, and 
depression.  In February 1981 a clinician indicated that the 
Veteran had been having emotional problems since his wife 
left him, two and half years prior.  In 1983, the Veteran was 
hospitalized for a psychotic episode.  Following a 
psychological evaluation, the Veteran was diagnosed with 
schizophreniform disorder.  He was psychiatrically 
hospitalized in 1983 and diagnosed with recurrent paranoid 
schizophrenia. 

VA mental health treatment records starting in 1984, noted 
visual hallucinations, nightmares, and recollections 
pertaining to the war in Vietnam.  On psychiatric examination 
in May 1985, the Veteran denied in-service combat experience.  
Instead, he related having been drugged in Vietnam by a woman 
who attacked him with a knife.  He reported going crazy in 
the service.  The examiner diagnosed chronic paranoid 
schizophrenia and dependent personality.  The examiner found 
insufficient evidence to substantiate a diagnosis of PTSD and 
noted that recognizable stressors were not present by 
history, rather his symptoms were characteristic of 
schizophrenia, and as such hallucinations of Vietnam did not 
mean that Vietnam was the cause of the Veteran's problems.  
The examiner explained that service in Vietnam, like 
employment, constituted a stressful period in the Veteran's 
life and as such it was likely to be an area of disturbance 
and lack of feeling of control.  

In a witness statement in February 1984, the Veteran's former 
employer noted that between 1972 and 1974, the Veteran was 
under the care of a private physician who prescribed 
medication for a nervous condition.  In a November 1985 
hearing, the Veteran's mother testified that the Veteran 
began exhibiting behavioral change in 1979.  She denied any 
problems prior to Vietnam.  

In June 1991, the Veteran was treated for acute psychiatric 
decompensation and was diagnosed with paranoid schizophrenia.  
His reported stressors included being sexually molested at 
the age of 10 and 12, being in a motorcycle accident, and 
identifying the body of his dead sibling.  

In medical statements in July 1991, and January 1992, a 
private physician, Dr. M.S., stated that he treated the 
Veteran for chronic psychiatric symptoms for six years, and 
opined that his mental illness was related to his service in 
Vietnam.  

On VA psychiatric examination in January 1992, the Veteran 
reported being divorced twice.  He was last employed in 1979.  
His longest held job was as a welder, for two years.  The 
Veteran complained of hallucinations and nightmares of 
Vietnam, along with problems functioning and sleeping.  He 
denied exposure to combat during service.  Following an 
examination of the Veteran, the examiner diagnosed marijuana 
abuse, psychotic disorder not otherwise specified, borderline 
personality disorder, rule out schizophreniform disorder, and 
alcohol abuse.  

In May 1993, Dr. M.S. stated that the Veteran suffered from 
anxiety, hallucinations, delusions, and Vietnam flashbacks.  
In August 1993, Dr. M.S. determined that the Veteran 
diagnosed delayed PTSD from exposure to stressful conditions 
in Vietnam.  In October 1993, Dr. M.S. opined that the 
Veteran suffered from a stress disorder and was totally 
disabled due to metal illness.  In April 1994, Dr. M.S. 
reported that the Veteran experienced flashbacks regarding 
his combat experiences in Vietnam.

On VA PTSD examination in October 1994, the Veteran reported 
sexual assault in the military, along with what the examiner 
described as service experiences that appeared to be a 
composite of Vietnam movies.  The Veteran reported killing 
civilians in service, escaping from captivity by the Viet 
Cong, and killing Viet Cong.  Following an examination of the 
Veteran, the examiner diagnosed personality disorder; chronic 
schizophrenia, undifferentiated type; alcohol dependency; and 
marijuana abuse.  The examiner found that while the Veteran 
reported symptoms strongly suggestive of PTSD, those were 
inconsistent with the evidence of record.  

A VA clinical treatment note in December 1992, recorded a 
diagnosis of depressive disorder not otherwise specified, and 
PTSD based on the Veteran's reported experiences in Vietnam 
and related symptomatology.  In May 1996 the Veteran was 
diagnosed with psychosis not otherwise specified, and bipolar 
affective disorder.  On psychiatric hospitalization from July 
to September 1999, the Veteran reported a history of 
psychiatric treatment starting in 1979.  He was diagnosed 
with chronic schizophrenia, paranoid type.  Identified 
stressors were transition from prison to independence.     

VA clinical treatment notes in May 2003 show a past medical 
history of schizophrenia since 1966, and PTSD since 1979.  In 
June 2003, the Veteran reported combat stressors, including 
coming under enemy fire and seeing dead bodies.  He was 
diagnosed with paranoid schizophrenia and probable PTSD.  A 
VA psychiatric hospitalization discharge summary report in 
December 2003, and private psychiatric hospitalization 
records in June 2004, show a diagnosis of schizoaffective 
disorder, bipolar type, manic.  A VA clinical treatment note 
in July 2005, recorded the Veteran's report of being drugged 
and sexually abused by a fellow serviceman who was disguised 
as a woman.  

On VA examination in March 2009, the Veteran reported that he 
had been psychiatrically hospitalized nine times from 2003 to 
2007.  He was being treated with injectable antipsychotic 
medication.  He endorsed intermittent auditory 
hallucinations.  The Veteran denied combat exposure in 
service, to include traumatic industrial accidents or 
military events.  He denied ever handling bodies or other in-
service emotional trauma.  Following an examination of the 
Veteran, the examiner concluded that the Veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The examiner 
diagnosed schizoaffective disorder, bipolar type, and 
polysubstance abuse.  He was assigned a GAF score of 60.  The 
examiner opined that the Veteran's schizoaffective disorder 
was not caused by or the result of military service.  The 
examiner noted that the Veteran's service induction 
examination contained a history of "nervous trouble."  
Therefore, it appeared as likely as not that the Veteran's 
mental disorder, in the prodromal state, preexisted military 
service.  However, he had honorable military service of 
nearly three years, and a post-service twelve or thirteen 
year work history.  Therefore, the examiner opined that the 
Veteran's service did not exacerbate any possible preexisting 
mental health disorder in the prodromal state.  

In November 2009, the Veteran submitted a statement wherein 
he indicated that previously reported Vietnam stressors did 
not occur, rather he had dreamt of these occurrences.  He 
denied ever killing anyone in service.  The Veteran again 
noted seeing bombs explode in Vietnam, helicopters blow up, 
and an incident during which he developed a headache and lost 
consciousness, after which his mind appeared to have been 
altered.  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered or is admissible.  That is 
distinguished from weight and credibility, a factual 
determination going to the probative value of the evidence, 
or whether evidence tend to prove a fact, once that evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159 (2009).

Initially the Board notes that on enlistment in June 1964, 
the Veteran reported a history of nervous trouble and of 
brain concussion.  However, that reported history alone does 
not demonstrate a preexisting condition.  Paulson v. Brown, 7 
Vet. App. 466 (1995); Miller v. West, 11 Vet. App. 345 (1998) 
(Veteran's self-report that he had previously suffered from 
depression or excessive worry prior to service was 
insufficient to rebut the presumption of soundness).  
Moreover, examination revealed no psychiatric disability and 
the Veteran was found to be fit for entry into service.  
While the VA examiner in March 2009, noted the Veteran's 
report of nervous trouble, the examiner associated the 
Veteran's the reported medical history with a pre-service 
induction motorcycle accident and concussion.  In any event, 
while the examiner opined that it appeared at least as likely 
as not that the Veteran's mental disorder in the prodromal 
phase preexisted service, no other material evidence 
indicates that the Veteran had a preexisting psychiatric 
disability.  As a psychiatric disorder is not shown by clear 
and unmistakable evidence to have pre-existed service, the 
presumption of soundness has not been rebutted as to a 
psychiatric disorder.  Therefore, the Veteran is presumed 
sound as to a psychiatric disorder when he entered service.  
38 U.S.C.A. §§ 1111, 1137 (West 2002). 

Having established that the Veteran is entitled to a 
presumption of soundness with respect to a psychiatric 
condition, the next step of the inquiry is to determine 
whether the Veteran developed a chronic psychiatric 
disability during active service.

A psychiatric disorder, to include PTSD, was not 
affirmatively shown to have been present during service and 
is not documented in the service medical records.  The Board 
finds that chronicity in service is not established in this 
case, and therefore, a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim 
for service connection of her psychiatric disorder.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (b) (2009).

A diagnosis of a psychiatric condition was first recorded in 
1979, approximately 12 years after discharge from service.  
The length of time between his separation from service and 
the initial confirmed clinical diagnosis weighs against 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2009); 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence 
of symptoms constitutes negative evidence and opposes the 
claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  
While a former employer has testified that the Veteran was 
receiving medication for a nervous disorder as early as 1972, 
that is still approximately five years following his 
separation from service.  The Board finds that a psychiatric 
disorder was not shown in service and no psychosis was shown 
within one year following the Veteran's separation from 
service.

To the extent that the Veteran asserts continuity of 
symptomatology, the Board finds that the evidence of 
continuity fails not because of the lack of documentation, 
rather the assertion of continuity is less probative than the 
negative evidence and continuity of symptomatology is not 
established.  38 C.F.R. § 3.303(b) (2009); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

To the extent that the Veteran claims that he has a 
psychiatric disability, to include PTSD or schizoaffective 
disorder, related to service, the Board finds that a 
psychiatric disorder is not a condition under case law where 
lay observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997) 
(on the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Also by regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. 
§ 4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  38 
C.F.R. §3.304(f) (2009).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159 (2009).  

As a lay person, the Veteran is not qualified or competent, 
through education, training, or experience to offer a medical 
diagnosis of PTSD.  For this reason, the Board finds that the 
statements of the Veteran that he has PTSD related to service 
are not competent evidence.

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition; sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer). 

By regulation, the diagnosis of PTSD requires medical 
evidence diagnosing the condition in accordance 38 C.F.R. § 
4.125, that is, a diagnosis that conforms to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV).  38 
C.F.R. § 3.304(f) (2009).  For that reason, PTSD is not a 
simple medical condition that a lay person is competent to 
identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

VA examiners in May 1985, January 1992, October 1994, and 
March 2009, determined that the Veteran did not exhibit PTSD.  
The only affirmative PTSD diagnosis of record is contained in 
the August 1993 medical statement from Dr. M.S., and VA 
clinical treatment notes after 1992.  However, the clinicians 
who have diagnosed PTSD have not discussed the criteria for a 
DSM-IV diagnosis of PTSD and whether such criteria had been 
met by the Veteran.  38 C.F.R. § 3.304(f) (2009).  In 
addition, the March 2009 VA examiner specifically found that 
the Veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD.  The Board finds that the examiners who found that 
the Veteran did not warrant a diagnosis of PTSD are more 
persuasive because they made that finding with access to the 
Veteran's claims file with medical history and following 
examination of the Veteran.

As for the Veteran's statements regarding stressful events in 
service, the Veteran has reported both combat and noncombat-
related stressors.  The service records do not include a 
combat citation or other evidence that the Veteran engaged in 
combat and as there is no evidence from any other source that 
the Veteran actually engaged in combat.  Moreover, while the 
Veteran at times has reported exposure to combat, to include 
enemy fire, explosions, killing people, witnessing the death 
of others, and being captured by the enemy, the Veteran has 
also denied combat exposure on VA examinations and in 
statements, most recently in a November 2009 statement.  In 
this regard, the Board notes that a VA examiner in May 1985, 
found insufficient evidence to substantiate a diagnosis of 
PTSD and noted that recognizable stressors were not present 
by history, rather his symptoms were characteristic of 
schizophrenia, and as such hallucinations of Vietnam did not 
mean that Vietnam was the cause of the Veteran's problems.  
The examiner explained that service in Vietnam constituted a 
stressful period in the Veteran's life and as such it was 
likely to be an area of disturbance and lack of feeling of 
control.  In addition, the October 1994 VA examiner noted 
that the Veteran's claimed service experiences seemed to be a 
composite of Vietnam movies.  The Board finds the Veteran not 
credible as to the alleged combat stressors, and concludes 
that the Veteran was not involved in combat with the enemy 
and his statements alone are insufficient to establish the 
occurrence of any in-service combat stressor.  

For the noncombat stressors, the Veteran has both alleged an 
denied in-service sexual trauma, seeing helicopters explode, 
being attacked by a woman or a man dressed as a woman, coming 
back to life after dying aboard a ship, and brain trauma.  
Despite the RO's requests, the Veteran has not provided 
details need for verification of the claimed stressors, such 
as the specific times, places, and dates of the events, and 
he did not name any military personnel who were involved in 
these events.  The Veteran's description of the stressor 
incidents is much too vague to enable corroboration.  The 
duty to assist is not a one-way street.  If a veteran wishes 
help in developing his claim, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The only evidence of record which indicates that any of the 
Veteran's reported in-service stressors occurred is his own 
allegations.  Where, as here, the determination is made that 
the Veteran did not engage in combat with the enemy, the 
Veteran's lay statements alone are not sufficient to 
establish the occurrence of the alleged noncombat stressors, 
and in this case there is no credible supporting evidence 
that the in-service stressors actually occurred, and the 
evidence of the actual occurrence of the noncombat in-service 
stressors cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In addition, the 
Veteran's reports of his stressor vary and are inconsistent.  
Therefore, the Board finds that his reports of experiencing 
stressful events are not credible because of the variation in 
the reporting of those stressful events, and later recanting 
many of those events.

As the competent medical evidence does not show that it is as 
likely as not that the Veteran currently suffers from PTSD 
that meets the criteria for a DSM-IV diagnosis of PTSD, and 
in the absence of competent medical evidence linking any 
current PTSD to a stressor during her service, service 
connection for PTSD must be denied.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

With regard to service connection for a psychiatric disorder, 
other than PTSD, post-service medical records document 
extensive psychiatric treatment and multiple diagnoses, to 
include schizophrenia, paranoid schizophrenia, personality 
disorders, psychotic disorder, schizophreniform disorder, 
depressive disorder, bipolar affective disorder, and 
polysubstance abuse.  

Here, the determinative question involves medical causation.  
Therefore, medical evidence of an association or link between 
a psychiatric disorder and the service, a lay assertion on 
medical causation is not competent evidence.  Competent 
medical evidence is required to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

As for the evidence addressing whether a psychiatric 
disability other than PTSD was caused or aggravated by 
service, there is evidence for and against the claim.

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Also, the probative value of a medical opinion is generally 
based on the relative merits of the analytical findings, and 
the probative weight of a medical opinion may be reduced if 
the physician fails to explain the basis for an opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993); Nieves-Rodriguez, 22 
Vet. App. 295 (2008).

Among the factors for assessing the probative value of a 
medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).

The medical evidence in favor of the claim consists of the 
medical statements from Dr. M.S. who opined that the 
Veteran's mental illness was related to his service in 
Vietnam.  The Board observes that the findings of Dr. M.S., 
although made by a health-care professional, the notations 
are nevertheless mere conclusions without medical analysis, 
the statements do not cite to the Veteran's medical history 
or records, and are insufficient to allow the Board to make 
an informed decision as to what weight to assign against 
contrary evidence on the question of whether the Veteran's 
psychiatric disability was caused or aggravated by service.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign the opinion).  Therefore, the Board finds that the 
statements from Dr. M.S. while prepared by a competent 
medical professional, are less persuasive in support of the 
claim.

The evidence against the claim is the medical opinion of the 
VA examiner, who in March 2009, opined that it was less 
likely than not that the Veteran's schizoaffective disorder 
was caused by or the result of military service.  The Board 
assigns greater weight to the opinion of the VA examiner 
because the examiner applied medical analysis to the 
significant facts of the case, that is, the examiner based 
his opinion on the service records, to include the Veteran's 
honorable military service of nearly three years, and the and 
post-service medical and employment history.  That finding is 
supported by the medical evidence because while VA clinical 
treatment notes in May 2003 recorded a past medical history 
of schizophrenia since 1966, as reported by the Veteran, the 
service medical records did not document a psychiatric 
disability and 1979 mental health treatment notes reported an 
onset disability date of two and half years prior, and the 
earliest evidence of any nervous disorder is a former 
employer's statement that the Veteran was taking medication 
in 1972, approximately five years following his service.  

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that any psychiatric disorder 
was incurred in or aggravated by service.  The evidence does 
not show that any psychosis manifested to a compensable 
degree within one year following separation from service.  
The evidence does not show a medical diagnosis of PTSD based 
on corroborated in-service stressors.  And personality 
disorders are not considered disabilities for which service 
connection can be granted.  38 C.F.R. §§ 3.303, 3.304 (2009)

In sum, as the Board may consider only competent, medical 
evidence to support its findings as to questions involving a 
medical diagnosis that is not capable of lay observation, and 
of medical causation where lay assertion on medical causation 
is not competent evidence.  In the absence of competent 
medical evidence of a diagnosis of PTSD that meets the DSM- 
IV requirements and is due to an stressor in service, and as 
the weight of the competent medical evidence is against a 
finding that any psychiatric disorder, other than PTSD, is 
causally related to service, the Board finds that the 
preponderance of the evidence is against the claim that a 
psychiatric disorder was incurred in or aggravated by 
service, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been presented, the claim of 
service connection for a psychiatric disorder, to include 
posttraumatic stress disorder, is reopened and to that extent 
only the appeal is granted.

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


